UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAVELLE TODD,

                                   Plaintiff,
                                                                      21-CV-5226 (CS)
                       -against-
                                                                  ORDER OF SERVICE
A. COLOMBOS, CORRECTIONAL OFFICER,

                                   Defendant.

CATHY SEIBEL, United States District Judge:

       Plaintiff, who is currently incarcerated in Clinton Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendant violated his federal constitutional rights

when Plaintiff was incarcerated in Green Haven Correctional Facility. The Court also construes

the complaint as asserting claims under the Religious Land Use and Institutionalized Persons Act

of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc-1. By order dated July 8, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                                DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant A. Colombos through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for this defendant. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                  2
         The Clerk of Court is further instructed to issue a summons, complete the USM-285 form

with the address for Defendant A. Colombos, and deliver to the U.S. Marshals Service all

documents necessary to effect service on this defendant.

SO ORDERED.

Dated:    July 15, 2021
          White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                               3
          DEFENDANT AND SERVICE ADDRESS

Corrections Officer A. Colombos
Green Haven Correctional Facility
594 Rt. 216
Stormville, NY 12582-0010
